Citation Nr: 1424135	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee condition secondary to residual of a left leg tumor biopsy.

2.  Entitlement to service connection for a left ankle condition secondary to residual of a left leg tumor biopsy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Decatur, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Atlanta, Georgia RO.

The RO denied the Veteran's claim for a bilateral ankle condition and bilateral knee condition.  The Veteran, in both his Notice of Disagreement (NOD) and later substantive appeal to the Board, only appeals a left knee and left ankle condition.  These issues are so reflected on the title page.

In January 2014, the Veteran presented sworn testimony during a video-conference Board hearing in Atlanta, Georgia, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for both a left knee and left ankle disability secondary to residual of a left leg tumor biopsy.  The Veteran was not provided a VA examination for either of these appeals, and the Board finds that such an examination is warranted.

The Veteran contends in his substantive appeal to the Board in July 2010 that the VA has overlooked the fact that a segment of his left fibula is missing from an in-service surgery to remove a bone tumor from his left leg.  He states that this surgery was performed in Korea and that afterwards he was sent to the Walter Reed Medical Center in Washington, D.C. 

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding both the Veteran's left knee and ankle conditions, the Veteran currently has a diagnosis of tri-compartmental degenerative joint disease as shown in a May 2007 VA treatment note.  Likewise, the Veteran has made recurrent complaints of symptoms of pain in his left ankle.  In service, a clinician recorded in a May 1965 service treatment record (STR), Radiographic Report, that the Veteran was missing a 10 cm segment of his left fibula.  Further evidence of an in-service event is found in a June 1964 STR, "Narrative Summary," which documents that the Veteran had a surgery to remove a bone tumor in his left fibula.  In terms of relationship between the Veteran's current complaints and his service, a VA clinician wrote in a March 2013 letter to VA that the Veteran's in-service leg surgery "could be a contribution to the development of pain in later year.  In my opinion, it is as likely as not that his chronic left leg pain could be a residual of previous surgery."  Unfortunately, the March 2013 VA clinician's letter does not provide sufficient detail to identify the Veteran's disability/ies.  The clinician writes only that the Veteran has "chronic left leg pain."  Considering the foregoing, the Board finds that a VA examination to identify and determine the etiology of the Veteran's left knee condition and left ankle condition is warranted.  The Veteran is also invited to obtain an addendum to the March 2013 VA clinician letter, noted above, to allow the clinician to properly identify which particular disability or disabilities are etiologically related to the Veteran's bone removal surgery. 

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the Board notes in the Veteran's October 2008 formal application for compensation for his left knee and left ankle he states that he has been receiving care for these condition at the "VAMC in Decatur" for the past two years (October 2006 to October 2008).  To date, the VAMC has obtained medical records from the VAMC in Atlanta VA Medical Center (VAMC) and Lawrenceville Community Based Outpatient Clinic (CBOC) from March 2007 to June 2010.  The claims folder does not contain any indication that VA attempted to obtain records from the Decatur VAMC.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for both a left knee and left ankle disability secondary to residual of a left leg tumor biopsy.

2.  Obtain and associate with the claims file any records of VA treatment that the Veteran may have received from the Decatur VAMC from October 2006 to October 2008.  Any archived records should be retrieved from storage.  If the AOJ cannot obtain the records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.  

3.  Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to identify any left knee and left ankle disabilities, and their etiology(s), the claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should review the STRs, any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his left knee condition and left ankle condition, as well as any continuity of symptoms since that time.  

After considering the pertinent information in the record in its entirety, the VA examiner should identify any left knee and left ankle disabilities.  The examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any left knee and/or left ankle disabilities identified, are caused by or aggravated by Veteran's in-service surgical operation in which a 10 cm segment of his left fibula was removed or if these disabilities are otherwise etiologically related to the Veteran's active service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service, and in particular, how the Veteran's in-service surgical operation in which a 10 cm segment of his left fibula was removed is not related to his identified left knee and/or left ankle disabilities.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for both a left knee and left ankle disability secondary to residual of a left leg tumor biopsy.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

